Citation Nr: 0636939	
Decision Date: 11/29/06    Archive Date: 12/06/06

DOCKET NO.  04-13 583	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for a left hip 
disability.

2.  Entitlement to service connection for degenerative disc 
disease of the low back, including as secondary to a left hip 
disability. 


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Christine C. Kung, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1980 to 
October 1984, with additional service in the Reserves both 
prior to and after his period of active duty, including 
periods of active duty for training (ACDUTRA) and inactive 
duty for training (INACDUTRA).

This appeal comes before the Board of Veterans' Appeals 
(Board) from a February 2003 RO decision.  The veteran 
testified before the Board in May 2006.  

The Board REMANDS the appeal to the RO via the Appeals 
Management Center (AMC), in Washington, D.C.  VA will notify 
the veteran if further action is needed.


REMAND

Additional development is needed in this case.

Specifically, the precise dates of the veteran's periods of 
service while on ACDUTRA and on INACDUTRA are not fully 
apparent from the record.  The record contains a Form DD 214 
describing the dates of the veteran's active duty, and there 
are documents generally describing credits earned toward the 
veteran's retirement from both his active duty and all other 
periods of service, including ACDUTRA and INACDUTRA.  The 
veteran has also provided various chronologies regarding his 
service.  However, the precise dates of the veteran's ACDUTRA 
and INACDUTRA, which are not readily apparent from the 
current evidence in the claims folder, are needed before the 
Board can fully review the claims.  The precise dates of the 
veteran's periods of ACDUTRA and INACDUTRA are especially 
important because of the laws governing service connection 
and distinctions in the treatment of ACDUTRA and INACDUTRA in 
those laws.

Generally, service connection may be granted to a veteran for 
disability resulting from a disease or injury incurred in or 
aggravated by military service.  38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. § 3.303 (2006).  

Service connection may also be granted for disability 
resulting from disease or injury incurred in or aggravated 
while performing active duty for training (ACDUTRA) or from 
injury incurred or aggravated while performing inactive duty 
for training (INACDUTRA).  38 U.S.C.A. §§ 101(24), 106, 1110, 
1131 (West 2002).  ACDUTRA includes full-time duty in the 
Armed Forces performed by Reserves for training purposes.  38 
U.S.C.A. § 101(22) (West 2002); 38 C.F.R. § 3.6(c)(1) (2006).  
INACDUTRA includes duty other than full-time duty prescribed 
for Reserves by the Secretary concerned and special 
additional duties authorized for Reserves by an authority 
designated by the Secretary concerned and performed by the 
Reserves on a voluntary basis in connection with the 
prescribed training or maintenance activities of the units to 
which they are assigned.  38 U.S.C.A. § 101(23) (West 2002); 
38 C.F.R. § 3.6(d) (2006).  Active military, naval, or air 
service includes any period of ACDUTRA during which the 
individual concerned was disabled from a disease or injury 
incurred in the line of duty.  38 U.S.C.A. § 101(24) (West 
2002); 38 C.F.R. § 3.6(a) (2006).  Active military, naval, or 
air service also includes any period of INACDUTRA during 
which the individual concerned was disabled from an injury 
incurred in the line of duty.  Ibid.  

The Veterans Benefits and Health Care Improvement Act of 
2000, Pub. L. No 106-419, amended 38 U.S.C.A. § 101(24) to 
include additionally within the definition of "active duty" 
any periods of inactive duty for training during which an 
individual becomes disabled or dies from an acute myocardial 
infarction, a cardiac arrest, or a cerebrovascular accident 
that occurred during such training.  See also 38 C.F.R. § 
3.6; 66 Fed. Reg. 48,558 (Sep. 21, 2001) (effective November 
1, 2000).

Presumptive periods and presumptions (such as 38 C.F.R. §§ 
3.307, 3.309 (presumption of service incurrence); 38 C.F.R. 
§ 3.306 (presumption of aggravation); and 38 U.S.C.A. §§ 
1111, 1132, 1137 (presumption of soundness)) do not apply to 
ACDUTRA or INACDUTRA.  See Biggins v. Derwinski, 1 Vet. App. 
474, 477-78 (1991).  

Therefore, on remand, the RO should ascertain the precise 
dates of the veteran's ACDUTRA and INACDUTRA.  

The veteran has also indicated that he is willing to submit 
favorable evidence from non-VA providers, including any 
additional opinions from treating non-VA doctors.  For 
instance, at the May 2006 hearing, the veteran offered to 
provide additional medical records that are currently in his 
possession.  On remand, the veteran will be free to provide 
that evidence.  

The veteran claims that his duties during his service in the 
reserves, including both periods of ACDUTRA and INACDUTRA, 
which included running and jumping off tactical vehicles, 
aggravated avascular necrosis of his left hip and that his 
back disorder is related to the hip disorder.  

Accordingly, the Board REMANDS the case for the following 
actions:

1.  Ascertain the precise dates of the 
veteran's periods of ACDUTRA and 
INACDUTRA.  

2.  Request that the veteran provide any 
medical documents in his possession and 
any additional supporting medical 
opinions from his non-VA medical 
providers pertaining to treatment of his 
left hip or his low back, which may be 
available, according to his testimony 
before the Board in May 2006. 

3.  Then, readjudicate the claims for 
service connection for a left hip 
disability and for degenerative disc 
disease of the low back (including as 
secondary to a left hip disability).  If 
the decision remains adverse to the 
veteran, provide him and his 
representative with a supplemental 
statement of the case and the appropriate 
opportunity for response.  Then return 
the case to the Board for its review, as 
appropriate. 

The veteran has the right to submit additional evidence and 
argument on the matters the Board is remanding.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The RO 
should treat the claims expeditiously.  Claims that are 
remanded by the Board or by the United States Court of 
Appeals for Veterans Claims must be handled expeditiously.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
PANAYOTIS LAMBRAKOPOULOS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2006).
 
